UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-5019
CLYDE DAVID WEAVER,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of North Carolina, at Shelby.
                Lacy H. Thornburg, District Judge.
                            (CR-95-43)

                   Submitted: November 7, 2002

                      Decided: December 23, 2002

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Marc Seguinot, LAW OFFICE OF MARC SEGUINOT, Fairfax, Vir-
ginia, for Appellant. Robert J. Conrad, Jr., United States Attorney,
Thomas R. Ascik, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WEAVER
                              OPINION

PER CURIAM:

   Clyde David Weaver appeals his jury convictions for possession of
marijuana with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1) (2000), carrying a firearm during and in relation to a drug
trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (2000), and
possession of a machine gun, in violation of 18 U.S.C. § 922(o)
(2000). Finding no reversible error, we affirm.
   Weaver first contends the evidence presented at trial was insuffi-
cient to sustain his convictions. To determine whether there was suffi-
cient evidence to support a conviction, this Court considers whether,
taking the evidence in the light most favorable to the Government,
any reasonable trier of fact could have found the defendant guilty
beyond a reasonable doubt. Glasser v. United States, 315 U.S. 60, 80
(1942). This Court does not weigh the evidence or determine the cred-
ibility of the witnesses. Rather, the jury verdict must be upheld if
there is substantial evidence to support the verdict. Id.; United States
v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994). A defendant challenging
the sufficiency of the evidence to support his conviction faces a heavy
burden. United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).
With these standards in mind, we find the evidence was sufficient to
support all of the jury convictions.
   Weaver next contends the district court erred in denying his motion
to suppress evidence obtained in a warrantless search of his vehicle.
This Court reviews the factual findings underlying the denial of a
motion to suppress for clear error, while reviewing the legal determi-
nations de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). Viewing the evidence in the light most favorable to the Gov-
ernment, as we must, see United States v. Seidman, 156 F.3d 542, 547
(4th Cir. 1998), we find the district court did not err in denying Wea-
ver’s motion.
   Accordingly, we affirm Weaver’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                           AFFIRMED